Citation Nr: 1734963	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to increased rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1992 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating in excess of 10 percent for his left knee disability.  His most recent VA examination for his left knee was May 2012.
The Veteran contends that his service-connected left knee disability worsened, asserting that flexibility is limited, and constant pain in his left knee.  In addition, he reported that he had surgery on the left knee four years ago, but the relief was only temporary.  A new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify where he underwent surgery on his left knee, and where he has received treatment for his left knee since March 2010.  Seek to obtain any identified records.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service connected left knee disability

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




